Citation Nr: 0410434	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-12 835	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Whether the veteran has submitted new and material evidence to 
reopen a claim of entitlement to service connection for an organic 
heart disability.

2.  Entitlement to service connection for hypertensive vascular 
disease.

3.  Entitlement to service connection for diabetes mellitus.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to February 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

Although the veteran initially requested a video conference 
hearing before a Board member, in May 2003, a September 2003 VA 
report of contact indicates that he was unable to attend the 
scheduled hearing and requested that another hearing not be 
scheduled.  


FINDINGS OF FACT

1.  An October 1971 RO decision denied service connection for a 
nervous condition.

2.  The evidence received since the October 1971 RO decision is 
either cumulative or redundant of the evidence on file when the RO 
issued that decision or does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
an organic heart disability.

3.  There is no evidence of hypertensive vascular disease in 
service or within one year of the veteran's discharge from 
service; nor is there any evidence linking the current 
hypertensive vascular disease to service or any incident therein.

4.  There is no evidence of diabetes mellitus in service or within 
one year of the veteran's discharge from service; nor is there any 
evidence linking the current diabetes mellitus to service or any 
incident therein.



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for an organic heart 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

2.  Hypertensive vascular disease was not incurred in or 
aggravated by military service or any incident therein, nor may 
hypertensive vascular disease be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.326 (2003).

3.  Diabetes mellitus was not incurred in or aggravated by 
military service or any incident therein, nor may diabetes 
mellitus be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has a heart disability that 
was first manifest during his active duty service.  He also 
contends that his currently diagnosed hypertensive vascular 
disease and diabetes mellitus are the results of his military 
service.

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  A November 2002 letter from the RO 
provided the veteran with notice of VCAA and its requirements 
prior to the January 2003 initial decision in this appeal.

The VCAA requires that VA must provide notice that informs the 
claimant (1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to notify 
the veteran and his representative of the information and medical 
evidence necessary to substantiate his claims.  The November 2002 
letter to the veteran advised him of the types of evidence that he 
needed to send to VA in order to substantiate his claims for 
service connection and to reopen a claim, as well as the types of 
evidence VA would assist in obtaining.  In addition, the veteran 
was informed of his responsibility to identify, or to submit 
directly to VA, medical evidence of a current disability, evidence 
of a disease or injury in service, and medical evidence of a link 
between a disease or injury in service and any current disability.  
Furthermore, in that same letter, the RO requested that the 
veteran provide it with or identify any additional sources of 
evidence that could help to support a claim for service 
connection.  Moreover, the veteran and his representative were 
provided copies of the appealed January 2003 rating decision and 
an April 2003 statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By way 
of these documents, the veteran was also specifically informed of 
the cumulative evidence already having been previously provided to 
VA, or obtained by VA on his behalf.  Thus, the Board finds that 
the veteran has been provided the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record also reflects that, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant information and 
records adequately identified by the veteran.  Specifically, VA 
has associated with the claims file the veteran's service medical 
records, as well as private medical records.  In addition, 
November 2002 letters sought further information from the veteran 
and his treating physicians.  In sum, the facts relevant to this 
appeal have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA or the 
implementing regulations.

Under these circumstances, the Board finds that adjudication of 
the claims under consideration at this juncture, without directing 
or accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

It should be noted that with respect to claims requiring new and 
material evidence, the VCAA states that, "[n]othing in this 
section shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented." 38 U.S.C.A. § 5103A(f) (West 2002).

II.  New and Material Evidence

Factual Background

An October 1971 RO decision denied the veteran's claim of 
entitlement to service connection for an organic heart disability 
because there was no medical evidence of current disability.  
Although duly apprised of that decision, he did not appeal.  

The only evidence of record at that time consisted of the 
veteran's service medical records and a VA compensation 
examination report.  His service medical records show the 
veteran's complaints of chest pain on numerous occasions, 
beginning in 1970, without evidence of organic disability.  A 
November 1970 separation examination report indicates that 
examination of the veteran's heart was normal.  

The May 1971 VA compensation examination report of record, notes 
the veteran's complaints of upper anterior chest pain.  
Examination revealed no abnormalities and the diagnosis was 
anterior chest pain of unknown etiology.

The veteran's claim to reopen was received in October 2002.  
Evidence submitted subsequent to the October 1971 rating decision 
includes a December 1972 VA electrocardiogram (EKG) and private 
treatment records, dating from January 1994 to June 2002.  The EKG 
results were within normal limits and the records continue to show 
no evidence of an organic heart disability.  

Analysis

Since the veteran did not appeal the October 1971 RO decision, 
that decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.150(d), 20.200, 20.302, 20.1103 (2003).  His claim, then, cannot 
be reopened unless new and material evidence has been received 
since that decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2003).

New evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence is neither cumulative nor 
redundant of evidence already of record at the time of the last 
final denial and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the new 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Board must determine whether new and material evidence has 
been received since the RO's October 1971 decision because this 
preliminary determination affects the Board's legal jurisdiction 
to reach the underlying merits of the claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been received, the analysis must end 
regardless of what the RO determined.  Id.  Indeed, analysis 
beyond consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id., at 1384.

The Board finds that the evidence received since the October 1971 
RO decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
an organic heart disability.  The evidence is not both new and 
material.  The additional records submitted are merely duplicative 
or cumulative of the evidence available in October 1971.  These 
records do not include any medical evidence of a current organic 
heart disability or evidence of ongoing complaints of chest pain.  

Furthermore, since the veteran is a layman, he does not have the 
necessary training and/or expertise, himself, to give an opinion 
on the issue of whether he currently has an organic heart 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And his allegation 
today is the same as it was when the RO denied his claim 
previously.  He always has contended that he developed an organic 
heart disability while he served in the military.  So merely 
reiterating this very same allegation is not new evidence.  See, 
e.g., Reid v. Derwinski, 2 Vet. App. 312 (1992).  Aside from that, 
his lay assertions, even if new, still would not be material.  See 
Pollard v. Brown, 6 Vet. App. 11, 12 (1993).  Consequently, his 
claim cannot be reopened.

III.  Service Connection

Factual Background

The veteran's service medical records show no relevant complaints, 
findings, treatment or diagnoses related to hypertensive vascular 
disease or diabetes mellitus.  His November 1970 separation 
examination report notes his blood pressure reading was 114/76 at 
the time.  

A May 1971 VA compensation examination report shows blood pressure 
readings of 124/86 (sitting), 120/86 (recumbent), and 120/88 
(standing).  There was no evidence of hypertensive vascular 
disease or diabetes mellitus.

Private treatment records, dating from January 1994 to June 2002, 
show ongoing treatment for hypertension and diabetes mellitus.  
These treatment records indicate that the veteran was initially 
diagnosed with diabetes mellitus in 1993 and with hypertension in 
1994.

Analysis

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service, and that the appellant still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  Such evidence must be medical unless it relates to a 
disorder that may be competently demonstrated by lay observation.  
Id.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or during an 
applicable presumptive period, if continuity of symptomatology is 
demonstrated thereafter, or if competent evidence relates the 
present disorder to that symptomatology.  Id.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if manifested 
to a degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) 
(listing applicable chronic diseases, including cardiovascular-
renal disease, including hypertension and diabetes mellitus).

In analyzing the veteran's claims for service connection for 
hypertensive vascular disease and diabetes mellitus in light of 
the evidence summarized above, the Board observes that there is no 
clinical evidence demonstrating either disease had its onset 
within one year of service.  The evidence of record shows that the 
first clinical documentation of diabetes mellitus was in 1993 and 
of hypertension was in 1994, over 20 years after his discharge 
from service, and is too remote in time from service to support a 
claim that either is service connected.  Moreover, there is no 
competent medical evidence etiologically linking these diseases to 
his service, or any incident therein.  While the veteran contends 
that his currently diagnosed hypertensive vascular disease and 
diabetes mellitus are the result of his service, he is a lay 
person and his opinion is not competent to provide the nexus 
between his current disability and service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the Board concludes that the 
veteran's current hypertensive vascular disease and diabetes 
mellitus were not incurred in or aggravated during active service 
or any incident therein.

In reaching these determinations, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Since new and material evidence has not been submitted to reopen 
the claim for service connection for an organic heart condition, 
the appeal is denied.

Service connection for hypertensive vascular disease is denied.

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



